DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because certain lines, especially the reference characters, do not have sufficient line weight to guarantee adequate reproduction as required by 37 CFR 1.84(L).  
The drawings cannot have any grayscale elements, but have to be completely bi-tonal, containing only black or white color values.”
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou CN 205799447 U (hereinafter Zhou) in view of Raucci et al. US 4363403 A (hereinafter Raucci) and Williams et al. US 10053891 B1 (hereinafter Williams) and Salomon EP 499034 A2 (hereinafter Saloman).
In regards to claim 1, Zhou teaches a tool box comprising: a first casing (1), a second casing (2), and at least one burglarproof member (9, Description right above “Example 2”); the first casing has a bottom (2) provided with a plurality of first mounting portions (21); the second casing has a top provided with a plurality of second mounting portions (See reference image 1)the second mounting portions of one of multiple tool boxes are mounted on the first mounting portions of another one of the 
    PNG
    media_image1.png
    605
    936
    media_image1.png
    Greyscale

Reference Image 1
However Zhou fails to teach the fastening member, elastic member, and thrust unit. Zhou also fails to teach the burglarproof member interacting with the fastening member.
Raucci teaches at least one fastening member (44), at least one first elastic member (46): wherein: the first casing (28) has a front end face provided with at least one first receiving slot (between 58 and 56); the at least one first receiving slot has two first restriction portions; each of the two first restriction portions is a rectangular recess (See reference image 1) the at least one fastening member is mounted and movable in the at least one first receiving slot and the at least one second receiving slot (para 10); the at least one fastening member has a front end face provided with a third restriction portion (54) aligning with the second restriction portion (fig 5); the third restriction portion is provided with a second locking portion (tip of 54) locked onto the first locking portion (66), such that the first casing and the second casing are interlocked (para 9);  the at least one fastening member has two fourth 

    PNG
    media_image2.png
    533
    694
    media_image2.png
    Greyscale

Reference Image 2

However Zhou in view of Raucci fails to teach the thrust unit and also fail to teach the burglarproof member interacting with the fastening member.
Williams teaches at least one thrust unit (220,224); a first receiving hole (hole in 210); the at least one first receiving hole is provided with a second receiving hole (hole in 142) the second receiving hole is smaller than the at least one first receiving hole (fig. 3), with a first abutting edge (being formed between the second receiving hole and the at least one first receiving hole (see reference image 3)  the at least one thrust unit is mounted in the at least one first receiving hole (fig 3) and rests on the second casing (140); the at least one thrust unit has a number corresponding to that of the at least one first receiving hole and includes a push member (220), a second elastic member (224), and a connecting member (142); the push member is movable in the at least one first receiving hole (fig 2, fig 3), and has a first end provided with a head (220b), and a second end provided with a 

Williams also does not teach the connecting portion. He teaches the connecting member and the push member as one. However, it would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made the connecting member and connecting portion separable (yet connectable via a connecting portion) in order to make the height of the pushing member adjustable in order to achieve different closing positions. Making separable is a case for obviousness (see MPEP 2144.04 V. C.).

    PNG
    media_image3.png
    599
    538
    media_image3.png
    Greyscale

Reference Image 3
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have combined Zhou in view of Raucci with Williams in order improve upon Zhou and Raucci’s case with Williams’ technique of locking an accessory. Said locking of an accessory could lock larger tool box components, such as a socket wrench, from rattling (see MPEP 2141 III (C)).
However Zhou in view of Raucci and Williams fails to teach the burglarproof member interacting with the fastening member.
Salomon teaches, the at least one burglarproof member (reference image 4) extends through the at least one passage, and rests on a rear end face of the at least one fastening member (1), such that the at least one fastening member is limited by the at least one burglarproof member (abstract), and is 

    PNG
    media_image4.png
    391
    331
    media_image4.png
    Greyscale

Reference Image 4

    PNG
    media_image5.png
    361
    637
    media_image5.png
    Greyscale

Reference Image 5
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have Improved upon Zhou in view of Raucci and Williams device with Solomon’s method of burglar proof lock in order to prevent covert shoplifting inside of the retailer’s store (see MPEP 2141 III (C)).
In regards to claim 2, Zhou further teaches the first casing (2) is a lower part of the tool box (fig 1); the first casing (1) has a rectangular shape (fig 3) and has an interior provided with a first receiving space; the second casing is an upper part of the tool box; and the second casing has a rectangular shape and has an interior provided with a second receiving space juxtaposed to the first receiving space (both casings would have space).
In regards to claim 3, Zhou, as modified by Raucci, Williams, and Salomon teaches the at least one first receiving slot is open, and has a tetragonal shape (Raucci ,receiving slot 3); when the first casing is provided with a first receiving slot, the first receiving slot is located at a middle position of the front end face of the first casing (Raucci, fig 1); 
However, Zhou as modified, fails to teach when the first casing is provided with two first receiving slots, the two first receiving slots are located at two sides of the front end face of the first 
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have duplicated Raucci’s latch within the device of Zhou as modified by Raucci, Williams, and Salomon in order to provide stronger latching (See MPEP 2144.04 VI. B.). 
Raucci does not teach two thrust units. Williams does.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have duplicated the thrust member in order to achieve more accessories that can be locked (See MPEP 2144.04 VI. B.).
In regards to claim 4, Zhou, as modified, fails to teach the connecting portion, wherein the connecting portion has an external thread, and the connecting member has an internal thread.
However, It would have been obvious to have provided a threaded connecting portion within Zhou in view of Raucci, Williams, and Salomon, as such a modification would have amounted to the modification of a known device by known methods to achieve a predictable result.
In regards to claim 5, Zhou, as modified, teaches the tool box of claim 1, wherein the connecting portion (Williams, 220a) and the connecting member (Williams, 226) are formed integrally (Williams, fig 2).
In regards to claim 6, Zhou teaches the first mounting portions are arranged symmetrically at four corners of the first casing; each of the first mounting portions is a triangular piece (fig 3, 21); the second mounting portions are arranged symmetrically at four corners of the second casing; and each of the second mounting portions is a depression (reference image 1).
In regards to claim 7, Zhou, as modified, teaches the second restriction portion is a rectangular piece (see reference image 6, which is taken from the teachings of Raucci).

    PNG
    media_image6.png
    482
    480
    media_image6.png
    Greyscale

Refrence Image 6
In regards to claim 8, Zhou, as modified, teaches a burglarproof member (given that Salomon’s teachings of a burglarproof member have been incorporated into Zhou).
Zhou, as modified, fails to teach two burglarproof members (as Salomon only teaches one burglarproof member).
It would have been obvious to have modified Zhou in view of Raucci, Williams, and Salomon, to have two anti-burglary members in order to provide more protection from burglary (See MPEP 2144.04 VI. B.).
In regards to claim 9, Zhou, as modified, teaches the receiving slot is provided with a receiving groove (Raucci, 56), and the at least one first elastic member (Raucci, 46)  is received between the at least one first receiving slot and the receiving groove (Raucci, fig 5).

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have rearranged Zhou in view of Raucci, Williams, and Salomon so that the slot to be on the fastening member instead of the receiving slot for simpler construction (See MPEP 2144.04 Vi. C.).
In regards to claim 10, Zhou, as modified teaches the second receiving slot (given that Raucci’s latch has been incorporated into Zhou), the second restriction portion, and the first locking portion are provided on the second casing.
Zhou, as modified, does not teach the at least one second receiving slot, the second restriction portion, and the first locking portion are provided on the first casing; the at least one first receiving slot and the two first restriction portions are provided on the second casing; and the at least one fastening member is arranged reversely (as Raucci teaches differently).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to rearrange Zhou’s in view of Raucci’s, Williams’, and Salomon’s latch mechanism (as taught by Raucci) to have the second receiving slot on the first case and first receiving slot on the second case as it would amount to a simple rearrangement of parts (in this case flipping the latch upside down, See MPEP 2144.04 Vi. C.).
In regards to claim 11, Zhou in view of Raucci, Williams, and solomon  teaches the at least one first receiving slot, the two first restriction portions, the at least one first receiving hole, the second receiving hole, and the first abutting edge. Also, the at least one second receiving slot, the second restriction portion, the first locking portion, and the at least one passage
However they do not teach where all of the first and second elements are integrated into a first and second element respectively.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frommann et al. US 20140283636 A1 – teaches a similar thrust member function.
Schlack US 5158329 A – teaches a similar latch.
Swanson et al. US 3863996 – teaches a similar burglarproof member.
Michel US 4344646 A – teaches a similar latch.
DE 20205978 – teaches triangular stacking.
Chen et al. DE 102007042972 A1 – teaches similar tool box function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5393.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos A Rivera can be reached on (571)270-5697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER H WATSON/               Examiner, Art Unit 4195                                                                                                                                                                                         
/ROBERT E FULLER/               Primary Examiner, Art Unit 3676